NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JONATHAN GOFF,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )            Case No. 2D14-3517
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 15, 2015.

Appeal from the Circuit Court for
Hillsborough County; Daniel L. Perry,
Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew D. Bernstein, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.



SLEET, Judge.

             Jonathan David Goff appeals his judgments and sentences following the

revocation of his probation in circuit court case numbers 12-CF-005317, 12-CF-017376,

12-CF-017869, and 12-CF-017927. We affirm the revocation of Goff's probation without
further comment but reverse and remand for the trial court to resentence him as a

youthful offender.

              On appeal, Goff alleges that the circuit court failed to continue his

designation as a youthful offender after revoking his probation. Goff properly preserved

this issue by filing a Florida Rule of Criminal Procedure 3.800(b)(2) motion requesting

that the trial court "file an amended order and amended sentencing paperwork that

correctly reflects Mr. Goff's youthful offender designation." Although the trial court

ultimately granted Goff's rule 3.800(b)(2) motion, the order was rendered after the

expiration of the required sixty-day period and was therefore a nullity. See Miran v.

State, 46 So. 3d 186, 188 (Fla. 2d DCA 2010). The State properly conceded error on

appeal.

              This court has consistently held that a defendant's youthful offender status

must be maintained upon resentencing for a violation of probation, even if the violation

is substantive, and that revoking it is reversible error. See Yegge v. State, 88 So. 3d

1058, 1059-60 (Fla. 2d DCA 2012); Mosley v. State, 77 So. 3d 877, 877 (Fla. 2d DCA

2012); Tidwell v. State, 74 So. 3d 503, 503 (Fla. 2d DCA 2011); Lee v. State, 67 So. 3d

1199, 1202 (Fla. 2d DCA 2011); Vantine v. State, 66 So. 3d 350, 352 (Fla. 2d DCA

2011). Therefore, we reverse and remand for the trial court to amend Goff's sentences

in the above case numbers to reflect his youthful offender status.

              Affirmed in part; reversed in part; remanded with instructions.


CASANUEVA and SALARIO, JJ., Concur.




                                            -2-